.513 U.S.
298, 115 S. Ct. 851 (1995). In AA-3, Applicant asserted that, he is actually
innocent and that his conviction is the result of constitutional violations,
invoking the Schlup standard. And, invoking art. 11.073, with scientific

evidence that, contradicts the scientific;evidence relied on by the State

Page 1.

at trial. However, the State has chosen to ignore the provisions set forth

by art. 111073, Schlup and the "new" evidence Applicant has submitted.

III.
Article 11.073

Applicant contends that, the [SR] fails to acknowledgeand respond to
Applicant‘s Gound Number One (A), submitted uder Code of Crim. Prod., art.
11.073 (a)(2). [H]owever, Applicant vigorously contends that, the [SR]
incidentally concedes that Applicant meets the provisions of 11.073 (a)(2).

At Applicant's trial, through the scientific testimony of psychologist
Dr. A.J. Alamia (herein after Dr. Alamia), the State led the jury to believe
that "in traumatic events the human memory functions like a camera; 'taking
snapshots that stay ingrained in the memory'." Then, in Closing Arguments-
the State "[e]mphasized" on Dr. Alamia's scientific testimony (e.g., his
"camera" and "human memory" analogy), to "bolster" and "substahtiate" the
testimonies of the State's key witnesses.

In AA-3, Applicant presented credible and reliable scientific evidence
that "contradicts" and shows that Dr. Alamia's scientific testimony was
Vfalse". Aaxxddr; ha University of Texas Pan American psychology professor
Dr. James Aldridge, 'the human memory does "[n]ot" work photographically'.
Pursuant to his assessment of Dr. Alamia1s scientific testimony, Dr. Aldridge
determined that the testimony was misleading and false. [See Exhibit A, Dr.
Aldridge's Affidavit, attached hereto.]

In support of Dr. Aldridge's affidavit, in AA-3, Applicant submitted the
research and conclusions of other psychologist. More importantly, Applicant
submitted data put together by the Innocence Project. That data shows that/
75 percent of DNA exonerations, the principle cause for the erroneous guilty

verdict, was [m]istaken eyewitness identification. And, in most of those

Page 2.

cases, if not all, involved a traumatic event. These DNA exonerations show
us, that the human memory does not work like a camera, substantiating Dr.
Aldridge's affidavit.

The [SR] states, "Applicant supports the claim that the witness provided
"false" testimony by way of an opinionprovided by another expert. As such,
this is more properly a battle of experts rather than "false" testimony.
[See Exhibit B, [SR], Pg.5, Footnote 2, attached hereto.]

Article 11.073, states , in pertinet parts

(a) This article applies to relevant scientific evidence that:

(2) contradicts scientific evidence relied on by.the State at trial.

Applicant contends_that, Dr. Aldridge's affidavit and/or the data from
the Innocence Project, clearly contradicts the scientific testimony of Dr.
Alamia, "which the State relied on at trial." See EX Parte Robbins, 2014
Tex. Crim. App. LEXIS 1900 (TCCA 2014).

By ignoring the Innocence Project data, the [SR] only acknowledes Dr.
Adlridge's affidavit, by referring to the affidavit and Dr. Alamia's trial
testimony; "a battle of experts". Applicant argues, that battle of experts
translates into, "contradicting experts". By the states own admission (e.g.,
"battling experts"), Applicant contends that the State had incidentally
that Applicant has met the provisions set forth by Article 11.073 (a)(2).
[See Exhibit B, Pg.5, footnote 2, attachered hereto.]

Pursuant to the foregoing, Applicant respectfully asks this Court, to
abate the recommendation and order to dismiss AA-3, and send the case back
to the district court, for a full evidentiary hearing on Applicant's article
11.073 argument and evidence.

For the foregoing reasons, Applicant respectfully "objects" to the

State's Response.

Page 3.

IV.:
ACTUAL INNOCENCE CLAIM VS. PROCEDRUALLY BARRED CLAIM

 

Applicant submitted AA-B, asserting that he is actually innocent and that
his conviction is the result of constitutional violations, (e.g., prosecutorial
misconduct and ineffective assistance of counsel). The [SR] argues, that AA-3
is procedrually barred by the prohibition against subsequent writs and that
the Court should not consider the merits of or grant relief based on .the
subsequent application.

First, Applicant contends that the state has chosen to ignore the provisions
set forth by Code of Crim. Procd. art. 11.073 and Ex Parte Robbins, 2014 Tex.
Crim. App. LEXIS 1900 (TCCA 2014). As there is no mention or response to these
law in the [SR]. Article ll.073, now provides a new legal bases for habeas
relief in a small number of cases, this includes subsequent habeas corpus
applications. Applicant presented arguments under this article.

Second, the heart of AA-3, contends that Applicant is innocent and was
filed under the provisions set forth in Schlup v. Delo, 513 U.S. 298, 115
S. Ct. 851 (1995). A credible claim of actual innocence serves to bring
applicant within the 'narrow class of cases' that implicate a "fundamental
miscarriage of justice". In other words, showing actual innocenceby a
preponderance of the evidence is a gateway through which a habeas applicant
must pass in order to have his otherwise-barred constitutional claims ozsiiaxd
Githe merits. "[B]ut", applicant is not required to prove his innocence before
the court can consider the merits of the aubsequent application, but is only
required to make a "prima facie“ showing of innocence.

to determine whether applican‘s allegations of constitutional violations
are excluded by the procedrual bar against successive applications/ it must

first be determined whether applicant has made a thresholding showing "that

Page 4.

a constitutional violation led to a miscarriage of justice due to the
incarceration of someone who is actually innocent.

The primary conviction was obtained through the trial testimonies of Raul
Guerrero, Yvonne Gonzales, Beatrice Trevino and Dr. A.J. Alamia (herein after,
Mr. Guerrero, Ms. Gonzales, Ms. Trevino and Dr. Alamia).

For the following reasons, Applicant "objects" to the [SR], and contends

he has made a 'prima facie' showing of innocence:

(a-)

In AA-3, Ground Number One (A), Applicant argued and presented credible
scientific evidence fDrt,Alamia's Affidavit and the Innocence Project research),
that shows the State presented the "false" scientific testimony of Dr. Alamia.
Through Dr. Alamia's testimony, the "jury was led to believe that in traumatic
events the human memory functions like a camerea; 'taking snapshots'." UraSULe
then [e]mphasized of Dr. Alamia's scientific testimony, in their Cksnr;Aquets/
to "[b]olster" the testimonies of the State's 'key' witnesses.

At the time of applicant's trial, there had only been a hand-full of DNA
exonerations. With little, to no research, on the origin of the erroneous
verdict. Since Applicant's trial, there has been over 2000 DNA exonerations.
With studies on`the origin of.the erroneous guilty verdicts. In 75 percent of
those cases, the principle cause for the erroneous guilty verdicts, wasnusu%§n
eyewitness identification. In most of those cases, if not all, there was a
traumatic event involved.

Applicant contends that, the last fifteen years of research on eyewitness
identifications and the data from the Innocence Project, substantiate Dr.
Aldridge's affidavit. Specifically, that "the-human memory does "[n]ot function
like a camera, and that Dr. Alamia's scientific testimony was misleading and
false. [See Exhibit A, attached hereto.]

The State knowingly or unkowingly presented Dr. Alamia's false testimony/
either way, Applicant was denied due process by such, and that is at the heart
of Applicat's claim that, a constitutional violation resulted in the conviction
of one who is innocent. Applicant respectfully requests the Court to send the

case back to the district court1 for a full evidentiary hearing oith§£ nzles.

Page 5.

(b)
Inn AA-3, Ground Number One (B), Applicant argued and presented credible
scientific evidence (e.g., Dr. Aldridge's affidavit and scientific data on
Post-Event Information) that shows, the State influenced and/or contaminated
State witness Beatrice Trevino's identification of the applicant.

Applicant argued that, after Ms. Trevino confessed to the prosecutor (Mrs.
Sofia Arizpe) that, she believed she has mis-identified the applicant, the
. prosecutor exposed Ms. Trevino to unduly suggestive post-event information
(herein after, PEI), which resulted in a contaminated in-court-identification.

Pursuant to this argument,. Applicant would point out and ask the Court to
take Judicial Notice,cf what the State alleges. The State alleges that, "they
did expose Ms. Trevino to the PEI Applicant complains about, [b]ut, that the
State only shared the PEI with Ms. Trevino "[a]fter applicant's trial. [See
Exhibit B, Pg. 5, Footnot 3, attached hereto.]

In direct contradiction of what the State alleges, Applicant has presented
evidence that shows, the State shared the suggestive PEI with Ms. Trevino
"[b]efore" his trial. Influencing Ms. Trevino's in-court-identification of the
applicant. According to Ms. Trevino's trial testimony at applicant's trial, the
incident where the prosecutor exposed her to what Applicant calls PEI, "it
occurred 'beforé' she testified under oath." [See Exhibit C, Pg. 13/ Ln. ll-
20; Pg.l9, Ln. 23-25; Pg.20, ln.l-l5.] Applicant contends the trial record
substantiates his version, and shows Hidalgo County Assistant District Atumrey
Michel W. Morris has violated State Bar Rule 3.03(a)(1) and (5).

Pursuant to the trial record showing that, the State exposed Ms. Trevino
to the suggestive PEI applicant complains about, "before" his trial. The
Applicant would ask the Court to take Judicial Notice that, the State has
incidentally "admitted" to influencing Ms. Trevino's in-court-identification.

The State influencing and/or contaminating Ms. Trevino's in~ccnirt-ixi.of
the Applicant, with suggestive PEI, denied Applicant right to due process.
And that, is at the heart of Applicat's Schlup claim. Based on the foregoing,
Applicant asks the Court to send the case back to the district court, for a
full evidentiary hearing on these issues. Applicant would point out, that his
Brady and presenting a mistaken identification claims, cannot be decided till

the "after" and "before" issue is resolved.

(c)
In AA-B, Ground Number One (Q), Applicant argued and presented credible

Page 6.

scientific evidence, and the recantation of the State's star witness
Yvonne Gonzales, which shows that, the State_mislead the jury with Ms.
Gonzales' false testimony.

Applicant argued that, the scientific findings of ballistics expert Max
Scott and forensic optometry specialist Dr. Paul Michel shows that, Ms.
Gonzales' trial testimony was unreliable, misleading and false. According to
Mr. Scott the ballistic-related evidence showed that, the shooting could not
have occurred as testified by Ms. Gonzales. How the shooting happened was at
the essence of Ms. Gonzales' trial testimony. According to Dr. Michel, "Ms.
Gonzales would not have been able to identify the suspect (applicant) under
the conditions she encountered during the crime, such an identification is
blatantly invalid." [See Exhibit D, Dr. Michel's Affidavit, attached hereto.]

Furthermore, Applicant presented an affidavit from Ms. Gonzales, where she
states that, she belives she mis-identified the applicant, believes he is
innocent and will help prove his innocence. [See Exhibit E, Yvonne Gonzales'
Affidavit, attached hereto.] Said affidavit also reveals that, Ms. Gonzales
was exposed to PEI.

The experts findings alone show that, Ms..Gonzales' trial testimony and
in-count-identification of the applicant, were unreliable, invalid and wrong.
Applicant would bear emphasis, on Ms. Gonzales' affidavit, and the fact that
it substantiates the experts findings, and the experts findings substantiate
Ms. Gonzales' affidavit.

It is argued that, the new evidence (e.g., experts affidavits & Ms.
Gonzales' affidavit). show that, the State mislead the jury with Ms. Guuzdes'
incorrect testimony. The false testimony denying Applicant right to due pnxrss.
And that, is at the heart of Applicant's Schlup claim.

Based on the foregong, Applicant asks the Court to send his case back to
the district Court, for a full hearing on these issues and Applicant's Brady

claim.
V.
PRIMA FACIE SHOWING

 

The foregoing, raises sufficient doubt about Applicant's guilt to undermine
confidence in the result of the trial and conviction. This conviction was
obtained on the scientific testimony of Dr. Alamia, and the in-court-Li¥mifidmjrns

of Ms. Gonzales and Ms. Trevino. The trial testimonies of those ctitical whyesz§

Page 7.

 

has now been shown to have been unreliable, misleading and false. So, 75
percent of the evidence relied on by the State at trialq was severely wrong.
All that false evidence the jury heard and considered, fall upon the State
and supports Applicant Schlup claim.

Applicant contends he has made a "prima facie" showing of actual innocence/
which is required in order to demonstrate that the constitutional violations
at his trial did, in fact, result in a miscarriage of justice.

Based on the foregoing, Applicant Schlup claim and the 'prima facie'
showing requirement, Applicant respectfully requests a:&dl hearing, to

develop the record, meet and support his prima facie requirement.

VI.
APPLICANT'S OBJECTIONS TO STATE'S RESPONSE

 

Applicant reasserts his arguments and objections to the [SR], in regards
to AA-3 Ground Number One (A),(B).and (C), argued in this pleading. [See Pages
2 thru 7, herein}] Applicant argues that those claimes of prosecutorial
misconduct and the following claims of ineffective assistance of counsel, are
properly before this Court, pursuant to Applicant's Schlup claim.

In AA-3, Ground Number Two (A), Applicant argued and contends that, trial
counsel was ineffective for: failing to investigate,and have a firm grasp of
Dr. Alamia's propsed scientific testimony. Counsels actions and inactions,
introduced into the trial an expert that was prejudicial to the defense.

Through Dr. Alamia, the State was able to mislead the jury to believe that,
in traumatic events the human memory functions like a camera. The State then
used, Dr. Alamia's erroneous scientific testimony to "bolster" the testimonies
of the State's "key" witnesses. Clearly, the Applicant was severely harmed by
trial counsels ineffective assistance.

In AA-3, Ground Number Two (B), Applicant argued and contendslthat, trial

counsel was ineffective for: failing to investigate Ms. Gonzales' improbable

indentification of applicant's "eyes"; failing to consult and present ballistics

Page 8.

In AA-3 Ground Number Two (C), Applicant argued that trial counsel was
ineffective for: failing to investigate and present a prior incident
involving Det Buenrostro and the applicant. Specifically, an incident
Where Det. buenrostro allegedly threatened two juveniles into signing
false statements against the applicant.

This was critical to Applicant's case, because the witnesses in the
primary case only identified the applicant "after" being reinterviewed by
Det. Buenrostro. Counsel had a duty to bring this ctritical information
before applicant's jury.

In AA-3, Ground Number Two (D), Applicant argued that was ineffective
for: failing to protect his interests and rights; to due process and a
fair trial. Trial counsel failed to protect applicant from State witness
Beatrice Trevino's unduly influenced and/or contaminated in-court sanitary
EDid. § 3(c).

ARGUMENT
In his first application for a writ of habeas corpus, Applicant raised issues

which challenged the merits of the underlying conviction. On April 24, 2002

Applicant’s first application was properly denied. (WR-49,474-02). On May lO,

2011, Applicant filed a second application for writ of habeas corpus, which was

dismissed as subsequent under section 4 of Article 11.07 of the Texas Code of

Criminal Procedure. (WR-49,474-04). Applicant filed a second subsequent writ

asserting alleging: (l) prosecutorial misconduct; (2) due ineffective assistance of

Applicant asserts that he is actually innocent and that his conviction is a .
result of constitutional violations AA at 6, 8, 12. Specifically Applicant alleges
that: the prosecution engaged in misconduct by eliciting “false testimony” from
defense expert Dr. A.J.' Alamiaz; the prosecution influenced State witness Beatrice
Trevino’s identification with unduly suggestive post-event information3; the State
presented false testimony through Yvonne Gonzales; and the State withheld
ballistic evidence AA at 6-7. Additionally, Applicant alleges that trial counsel
was ineffective for: failing to investigate Dr. Alarnia’s proposed Scientific
testimony; investigate Yvonne Gonzales’ identification; failed to investigate
ballistic evidence; failed to investigate prior incidents with Det. Buenostro; and
Counsel failed to protect Applicant’s interests and constitutional rights With
regards to Beatrice Trevino’s revelation regarding her identification. Applicant
alleges that he meets the exception to the prohibition against subsequent writ
applications set forth in Section 4(a)(2) of the Code of Criminal Procedure,

To establish that he has met the “fundamental miscarriage Of justice”
exception in Section 4(a)(2), an applicant is required to make a prima facie

showing of actual innocence in order to demonstrate that the constitutional

 

2 Applicant supports the claim that this witness provided “false” testimony by way of an opinion
provided by another expert As such, this is more properly a battle of experts rather than “false”
testimony.

3 This claim has been litigated on direct appeal adversely to applicant. Further, the only “new”
aspect of this claim is that the witness was influenced by some post event information However,
the post event information applicant complains of was only provided to the witness after she
testified in his trial. The State contends this could not have influenced her testimony.

testimony4. See Applicant_’s Exhibit_s A-7 and A-135. This does not establish that
applicant is actually innocent rather; it establishes that if the expert is to be
believed, the eye witness’ testimony might be flawed. Without definitive evidence
_ that Applicant did not participate or could not have participated, these experts do
not establish any claim of actual innocence As for Yvonne Gonzales’ affidavit it
merely states that she cannot be sure her identification of Applicant was properly.
See} Applicant’s Exhibit A-16. Given the intervening years and the fact that she
does not state that Applicant Was not a participant this affidavit does not provide
affirmative evidence which shows or tends to show that Applicant is actually
innocent. Rather, it merely states that Ms. Gonzales is no longer as sure as she was
at trial of her identification of Applicant Applicant must make some showing of '
actual innocence; not just raising some doubt as to his guilt See Ex parte
Franklin, 72 S.W.3d 671, 677 ('l`ex. Crim. App. 2002).

As such, Applicant’s claim is procedurally barred by the prohibition against
subsequent writs and the court should not consider the merits of or grant relief

based upon the subsequent application.

WHEREFORE, PREMISES CONSIDERED, the State prays:

 

4 Each expert also states that they were available to testify at the time of the trial; as such, the
evidence` is not newly discovered as it Would have been available at the time of Applicant’ s first
writ. See Applicant’s exhibits A-7 and A- 13.

5Fuith,er the State would point out that Mr. Scott’s “opinion” on what a Witness could see is,
outside of his expertise as a ballistics expert '

 

testimony4. See Applicant’s Exhibits A-7 and A-l35. This does not establish that
applicant is actually innocent rather; it establishes that if the expert is to be
believed, the eye witness’ testimony might be flawed. Without definitive evidence
_ that Applicant did not participate or could not have participated, these experts do
not establish any claim of actual innocence As for Yvonne Gonzales’ affidavit it
merely states that she cannot be sure her identification of Applicant was properly. _
See Applicant’s Exhibit A~16. Given the intervening years and the fact that she
does not state that Applicant was not a participant this affidavit does'not provide
affirmative evidence which shows or tends to show that Applicant is actually
innocent. Rather, it merely states that Ms. Gonzales is no longer as sure as she Was
at trial of her identification of Applicant Applicant must make some showing of '
actual innocence; not just raising some doubt as to his guilt See Ex parte
Franklz'n, 72 S.W.3d 671, 677 (Tex. Crim. App. 2002).

As such, Applicant’s claim is procedurally barred by the prohibition against
subsequent writs and the court should not consider the merits of or grant relief

based upon the subsequent application.

WI-IEREFORE, PREMISES CONSIDERED, the State prays:

 

4 Each expert also states that they were available to testify at the time of the trial; as such, the
evidence is not newly discovered as it Would have been available at the time of Applicant’s first
writ. See Applicant’s exhibits A-7 and A-13.

5 Further, the State would point out that Mr. Scott’s “opinion” on what a witness could see is_
outside of his expertise as a ballistics expert '

 

 

 

 

 

 

M n rt o T C"
.» \§ » - '
" ______ 1 ’ _ BEATRICE TREero, 7 X \ \

2 ~- _the witness, having been previously examined, cautioned
3 ' and sworn upon her oath to tell the truth, the whole

~4 y truth and nothing but the truth, then testified as

5 follows, to-wit:

6 DIRECT EXAMINATfON

7 BY MR. GOULD:

8 Q. Please state your name.

v9 A. Beatrice Trevino.

10 Q. Okay. And you are the same Beatrice Trevino that

11 testified previously in this case?

12 A. Yes, sir.

f3 n Q. Okay. .Now, after your testimony on Tuesday afternoon,
14 you approached us right after that; is that correct?

15 A. Yes, sir.

16 Q. Okay. And that's myself and Mr. McInnis?

17 A. Yes, sir.

18 Q. Okay. Now, you also recall having testified about

19 Catalino and Valentin and there being some question

20 about there being two people named Cat?

21 A. Yes, sir.

22 Q. Okay. _What is it that you wanted to explain about

23 that?

24 A.- On the day I went to give my statement, I recall before
25 I gave my statement that I had mentioned Cat but I had

 

 

 

 

MAGGIE HINOJOSA; C.S.R. 10

10
11
12
13
14
15
16
17
18
19
20
421
22
23
24

25

 

 

'there at the sheriff's office? /

said Catalino first and that name is -~ like, I know
Cat as Valentin, so kind of -- I think I kind of got
them confused as Cat because I know Valentin more than
I do Catalino.

Okay. And whenever you were -- who did you talk to?
Do you remember?

The DA.

0ver at -- whenever you went to the sheriff's office.
I talked to -- the time I stated that, it was three in
there. It was the head of the detectives and the other ‘

two that were -- Solis and -~ 1 can’t remember back. I

 

can’t remember.

Okay. Did you view any photographs while you were

Yes, I did. ///

Okay. And could you explain to the jury how it wi
that they showed you these photographs.

They first brought in one photograph of Valenf
and then they brought in another at a separ€
Okay. And what did they do when they brov
separate photographs?

What did they do?

Did they ask you anything or ~- /
/

If I recognized Valentin. And I s/

recognize him." The other one P

 

MAGGIE HINoJosA , ‘c_\.

  
   
   

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

All right. Now, this matter of your saying you get
confused -~

Yes.

-- did you try and ever tell any representative of the
District Attorney's office about this?

Yes, I did.

Who did you try to tell?

I tried to tell the District Attorney.

Are you talking about Ms. Arizpe?

Yes,

Okay. And when did you first tell her about this?
Tuesday.

Tuesday?

Yes.

Okay. And that was before your testimony; is that
correct?

Yes,

And was there any response in reference to that?
Yes,

And what was that response?

Something like I was changing`the story, that I had
already given a statement. And I tried to explain this
had happened before I gave my statement.

Okay. And, so, what was the -- what was the bottom

line that you were told?

 

MAGGIE HINOJOSA, C.S.R. 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q.

A.

That I was trying to change my statement but I’m not
trying to change my statement. I'm just trying to
state something that had happened before I stated my
statement.
Okay. All right. Now, did you ever have an occasion
to speak with Ms. Arizpe before Tuesday?
Yes.
Okay. And when was that, if you_remember?
I don’t recall the date. She called -- she had called
me twice on the phone and once she went to my house.
Okay. And when she went to your house, did you explain
to her any reservations about your identification of
any people there?
Yes.
Okay. what did you tell her then?
At the time she_went to my house I told her what I
could recall on my statement. And she had -- she said
something about, "well, it has to be correct," or
something like that, "because somebody else states the
same." And I was like, well, I can’t be a hundred
percent sure so I cannot say that I was a hundred
percent sure.

MR. GOULD: I’ll pass the witness.

THE COURT: Ms. Arizpe.

CROSS EXAMINATION

 

 

MAGGIE HINOJOSA, C.S.R. 13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BY MS. ARIZPE:

AC

Q.

Mrs. Trevino --
Yes, ma’am.
-- you gave a statement to the police department; is
that correct?
Yes, ma’am.
And you’ve testified before; is that correct?
¥es; ma’am.
And the last time you were called in not by the State
but by the Defense; is that correct?
Yes, ma’am.
And in your testimony did you not say pursuant to the
questions of the attorney when you were asked, "Would
you please -- one at a time, who was the first guy that
got into the vehicle"?
Yes.
"Juanito was the driver."
"Okay. And guy number two?"
"Valentin Moreno, Joe Garcia."
"And the third?"
"The fourth I saw but I did not recognize."
Do you remember saying that?
Yes, ma’am.
You never mentioned anything about a Catarino; is that

correct?

 

 

 

MAGGIE HINOJOSA, C.S.R. 14

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

No, ma’am.

Q. Okay.

A. But --

Q. Now, you were asked again, "¥ou've indicated ~- okay.
was Juanito carrying any weapon, if you saw?"

"No . "

"Okay. Was Valentin carrying a weapon, if you
know?"

"Yes."

"what weapon was he carrying?"

Ag§“~/j "A cuerno de chivo."
RJHQ,

"And was Joe -- was what has already been
identified as Joe Garcia carrying any weapon?"

"Yes."

"And what was that?"

"A handgun."

"And that fourth person that you have not been
able to identify but you have told us it's not Jessie
Trevino, was he carrying a weapon?"

"Yes."

"And what kind of weapon was that?"

"I'm not sure what kind of rifle but it was a
rifle."

Do you remember that testimony?

A. Yes, ma’am.

 

MAGGIE HINOJOSA, C.S.R. 15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Do you remember your testimony also when I asked you
about our conversations at your house -~
Yes, ma’am.
-- that you said that you did not recall because you
had not read your statement?
¥es.
Do you also recall in your statement that you gave to
the sheriff's office when you said, "I then saw
Juanito, Valentin Moreno, also known as Cat, and Joe
Garcia start to jump into Juanito’s red Pontiac
Sunbird"?
Yes.
Do you remember saying that?

Do you remember signing your statement on
December let of 1995?
Yes, ma’am.
Do you remember giving this statement to Joseph
Buenrostro?
Yes.
And when we discussed this again, isn’t it true that I
told you, well, you’ve already testified under oath --
Yes.
-- about one thing? You gave a statement under oath

about the same thing.

But as I tried to explain, this was before I gave my

 

 

MAGGIE HINOJOSA, C.S.R. 16

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

statement and there was three people there that heard
what I had stated. d

Qkay. But when you signed this statement, did anybody
force you to sign it?

No.

when you came into this courtroom, did you ever tell
the jury that you were not sure about Valentin Moreno?
I told them that I wasn’t a hundred percent sure.
That's correct. You said not one hundred percent sure.
Right.

But you never said anything about not being sure about
Valentin at all being there --

Uh-huh.

-- isn’t that correct?

That's correct.

And you never once in that trial mentioned a Catarino,
did you, not once?

No, I did not. But I did mention it --

But not in the trial?

No.

That's all I want to know.

Not in the trial.

In the trial you never mentioned him.

Now, this Catarino that you’re talking about, do

you know his last name?

 

MAGGIE HINOJOSA, C.S.R. 17

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Q.

A.

Herrera.

Okay. Where does he live?

Edinburg.

Okay. And, so, this ~- when you came to my office, I
told you, well, it's not in your statement and you
never testified under oath --

Right.

-- and you were placed under oath.

Right.' But as -- n

Now, let me --

Try ~-

Now, let me ask you this, please: Are you telling me
now and this jury that you lied in your statement?

I did not lie in my statement but there is some stuff
that I remember now that did not pertain to the other
case.

Okayn

And I do wish to say that at this time.

Okay._ Okay. This is all I'm asking you: Did you lie
in this statement when you said Valentin Moreno, also
known as Cat, jumped into Juanito’s red Pontiac? Did
you lie here?

No.

Did you lie under oath when you were asked about

Valentin Moreno and you said he was carrying a weapon,

 

MAGGIE HINoJosA, c.s.R. 18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q.

Q-’

A.

B¥

E)

a cuerno de chivo? Did you lie under oath here?
Not under oath. Not intentionally.
Okay. well, I mean, it's one or the other, right?
Well, it's really not if I confused the nicknames with
the names.
But you know the two individuals, don’t you?
I know Valentin more than I do Catalino.
Okay. And isn’t it true that you indicated in your
testimony when you testified under oath --
Right.
-- Joe Garcia, Juanito Trevino, and Valentin Moreno --
when you testified under oath, the only person you said
was not in the car was Jesus Trevino?
Right. That is correct.
And you never told us about Catarino at all?
No.

MS. ARIZPE: I pass the witness, Judge.

REDIRECT EXAMINATION

MR. GOULD:

But you did tell the sheriff's office about Catalino
early on before you gave your statement?

Yes.

Okay. And you attempted to explain your confusion to
Ms. Arizpe before you testified under oath in court the

last time, didn't you?

 

MAGGIE HINOJOSA, C.S.R. 19

 

 

10
11
12
13
14
15
16
17
18
19
20

21
v22
23
24

25

 

 

Yes.
And Ms. Arizpe tried-to say, well, somebody else has
identified so and so, so you’ve got to go ahead and
stick with your statement?

MS. ARIZPE; Objection, Your Honor.
Counsel is speculating as to what that statement may
have been, Your Honor. He was not present.

THE COURT: Sustained. 'Rephrase the

question.

BY MR. GOULD:

Q.

A.

Okay. What was it that was said?
To the point where I got it -- I got it as she’s
stating that two people couldn't be wrong, one being at
the scene where they were in and one being at the scene
where the shooting was at. And that’s when I disagreed
and I said I couldn't be a hundred percent sure what
had happened over there because I wasn’t over there.
Okay. And all of these statements that you were asked
about in the last time you testified, all of those
statements were made after you had expressed your
reservations to Ms. Arizpe when she came to your house?
Yes.

MR. GOULD: I pass the witness.

THE COURT: MS. Arizpe.

 

RECROSS EXAMINATION

 

MAGGIE HINOJOSA, C.S.R. 20

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24

25

 

 

BY

MS. ARIZPE:

At the last trial, Ms, Trevino, you remember we
addressed that situation at your house where you had
said that you were not sure?

Yes, ma’am.

Let me read this to you and see if you recall my
question to you in court.

"And you told me that you were distracted and
turned away and that you didn't know who got into the
car?"

Your answer, "I also told you I didn't recall my
statement."

"Okay. But at what point in time -- but in that
point in time you told me that you were distracted"?
Yes.

"I didn't recall my statement," is your answer.

"On your statement you said that?"

"I told you that I didn't recall what I wrote --
I had told them in my statement."

Question, "And remember that I asked you if you
said in your statement that Juanito, Valentin, and Joe`
got into the car. would that be correct?"

And do you remember telling me, "I can’t say
that because I was distracted and looked away"?

Yes.

 

MAGGIE HINoJosA, c.s.R. 4 21

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q.

A.

Now, remember that conversation?

Yes, ma’am. _

And this is your answer: "I can’t say that I can
pinpoint them a hundred percent. That's what I told
you."

"Okay. Because it's a hundred percent that you
couldn't pinpoint them, a hundred percent?"

And you proceeded to say you were a hundred
percent that Jessie wasn’t there.

Now, in that statement remember that you said
you were distracted and you weren't sure who got into
the car?

Yes.

when we came into court, what you said in court, "No,
that's not what I meant. I didn't remember what was in
my statement," remember that?

Yes.

And when you came to court to testify, the first thing
that the defense attorney did was to allow you to take
your statement to read it.

Yes.

And then you testified and said what you said in your
statement was correct. Do you recall that?

what I said in my statement was, if I recall, some of

the stuff wasn’t in there and some of the stuff that I

 

MAGGIE HINoJosA, c.s.R. 22

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q-.

A.

said was --

Okay. well --

-- revised.

-- let me go to specifics then. -Let me go to
specifics.

Okay.

You said that what was correct in your statement was
the three guys. You were not a hundred percent sure
but there were three guys.

The fourth one, I didn't recall.

The fourth guy you later indicated you were distracted
at some point, may have not seen him, but you knew it
was not Jesus Trevino?

Yes.

And that's correct, isn’t it?

Yes, ma’am.

Okay. And the last time you never mentioned Catarino
to the defense attorney. You never mentioned it to the
court, to the jury --

Right.

-- or to me; is that correct?

That is correct. But to each case you remember a
little bit more that pertains to that particular case,

and this is the case where I remember that part.

Let me ask you this: Are you saying Catarino Herrera

 

MAGGIE HINOJOSA, C.S.R. 23

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q.

A.

was in that car and had the cuerno de chivo? Is that
what you’re saying? _

I'm not stating that, ma’am.

Okay.

I'm stating that I confused the two names, two of the
nickname.

Okay. Now, is Valentin Moreno, Jr., known as Cat to

you?

_Yes.

And you’ve known Valentin Moreno since what year?
'92.
And the reason you know Valentin Moreno since '92 is
because you were a security guard at P.S.J.A. South?
Yes, ma’am.
And that's where you met Valentin Moreno?
Yes, ma’am.
And you had seen him hanging around at times with your
nephews?
Yes, ma’am.
MS. ARIZPE: I pass the witness.
MR. GOULD: No questions, Your Honor.
THE COURT: All right. Step down. You
are subject to recall.

Your next witness.

MR. McINNIS: Judge, we would call Sabrina

 

MAGGIE HINoJosA, c.s.R. ` _ 24

 

Est\i\b\'i D

 

Affidavit of Paul Michel, OD b
Fellow, American Academy of Optometry

. Reference: Texas v. Valentin Moreno, Jr.
I, Paul Michel, being dully sworn and under penalty of perjury, declare as follows:4

l. My name is Paul Michel. I am 59 years of age and am competent to make this `,
affidavit. I hold the degree: Doctor of Optometry. I hold separate bachelor
degrees in psychology and in human visual science.

2. I have served as a sworn uniformed reserve police officer in Huntington Beach,
California.

3. I have served as a specialist reserve investigator for the Los Angeles Police
Department, Robbery/ Homicide’ s Officer Involved Shootings Investigations
Unit

4. , l have been retained 1n a minimum of 42 legal matters. I have testified 1n state `
and federal courts a combined total of 15 times.

5. I have reviewed the trial testimony of Yvonne Gonzalez, police lineup
photographs and reviewed medical literature which relates to this case.

6. Any human being (Ms. Yvonne Gonzales included) Would not be able to be
identify the suspect under the conditions encountered during the crime as she
described it at trial. My conclusions are based on the following elements:

7. Positive facial identification, to the exclusion of all other persons, requires
having seen the face of the person being identified Ms. Gonzales testified the
suspect’ s face was materially concealed with only the eye/orbit region visible.
The witness made facial recognition of a face she admits Was not seen.

8. I considered that on rare occasions, due to unique traits/deformities,
identification can be` established when such traits/deformities are s_o uncommon
as to be unique to the individual No such unique traits/deformities exist with
the facial appearance of Valentin Moreno, Jr now or during 1995.

9. Specifically, Valentin Moreno, Jr. eyes, eyelids and eyebrows do not possess
unique identifiable characteristics from others of his age, gender and ethnic
background Slightly down slanted brown eyes with olive skin color and brown
eyelashes & eyebrows are so common as to be considered approaching the
norm among the demographics of San Juan, Texas.' Moreno’ s eyes/orbits' are
unremarkable 1n appearance and do not have characteristics that would
distinguish his eyes/ orbits from many in this community `

10. Excessive tearing decreases human visual acuity (the ability to see detail). The
degree to which excessive tearing exists determines the magnitude of vision
loss. Since the degree of tearing cannot be determined, the magnitude of the
extent of the visual disability posed 1s largely unknown; however, it can only
have a negative effect on a Witness’ s vision.

ll.- Tearing of the eyes is a minor impediment to making valid identification when

' compared to never actually having seen the suspect’s face. The claim that
facial identification could be made via momentary viewing of nondescript
orbital areas is blatantly invalid Witness Gonzales stated:” I’m a‘hundred

percent about his eyes, about him being there because of the lighting.” Mere
'copious lighting does not enable a witness to make positive identification while
the overwhelming majority of the suspect’ s face was concealed from the
witness’ view

12. The six pack photo lineup does not contain the required 5 fillers in addition to
1 of the suspect Subject number 1 has his eyes completely closed, his eyelids
are dcwn. Moreover, the eyebrows are grimaced downward at the bridge of the
nose and flare upward toward the temples. Subj ect number 1 possesses no
comparison value, as his eyes are not visible and his orbital features are
contorted in a facial grimace. Suspects number 4 and number 6 have their eyes
partially closed with varying degrees of squinting of the eyelid and orbital
muscles. Of the six photos, only Valentin Moren'o’s photo, number 5, and
suspect photos 2 and 3 provide a wide opened view of the eyes for
identification purposes, this was a 3 pack photo lineup and not a 6 pack line up.'

13. My opinions expressed above are the same as they would have been in
February, 1997. I Would have been able to offer these opinions in 1997 if
requested My opinions are based upon being a doctor of optometry and having
approximately 30 years of clinic experience I have studied, examined and
treated eyes and orbits for more than half of my life. Moreover, l have applied _
my knowledge of optometry to situations encountered at evolving crime scenes
and police officer involved shootings.`

I declare under penalty of perjury that the foregoing 13 paragraphs are true and correct.

.’,r';._
,, .

Dated and Signed in Jefferson County, Colorado

WM%/> '

v

Pa'ul Michel, on -` ~

T. e foregoing instrument was acknowledged
' ' bcioreme'ls IS_S‘day ofdlggj§z D.o!&

 

 

ALEXANDHA L LONG
NOTAHY PUBL_\C
STATE OF COLCRADO
NOTAHY 10 20134066823
WOOMMlSSlON B(FlRES OCTOBER 24, 2017

 

 

 

July 311 2015

Valentin Moreno1 Jr.
7882161 Robertson Unit
12071 FM. 3522
Abilene, Texas 79601

Abel Acosta1 Clerk

Court of Criminal Appeals
P.O. Box 12308

Capitol Station'

Austin1 Texas 78711

Re: Ex Parte valentin Moreno1 Jr.1
Previous Writ No. WR-491474-O4
Current writ No.

Greetings Mr. Acosta:

On June 151 20151 I filed a successive application for writ of habeas
corpus, in the 332nd District Court. The Hidalgo County D.A. filed the
State's Response on July 81 2015. I received a copy os the State's qunse
on July 211 2015. At this time it is my understanding that, Judge Mario E.
Ramirez of the 332nd District Court, adopted the State's propsed Findings
of Fact1 Conclusions of Law1 Recommendation and Order.

Enclosed you will find1 Applicant’s Objections to the State's Response
and Judge Ramirez's Findings of Fact1 Conclusions of 1aw1 Recommendation and
Order. Additionally1 you will find enclosed1 Applicant’s Request for Judicial
Notice. All to be filed with the current application1 submitted under Code
of Criminal Procedure, article 11.073.

Also enclosed is a self-addressed envelope1 with postage pre-paid. Can you
please return to me a stampted filed copy of this cover-letter1 for my penxrsl
records.

Thank you for your time and assistance in this matter.

Respectfully1

 

cc:file